Judgment of the Supreme Court, New York County (Edwin Torres, J.), rendered on April 18, 1984, convicting defendant, following a jury trial, of robbery in the first and second degrees and sentencing him, as a persistent violent felony offender, to three concurrent terms of incarceration of from 15 years to life, is unanimously modified, on the law, to the extent of reversing the sentence and remanding the matter for resentence, and otherwise affirmed.
On December 5, 1978, defendant pleaded guilty to two separate charges of attempted robbery in the first degree. He received concurrent indeterminate prison sentences of from 3 to 6 years. After defendant’s conviction of the crimes involved in the instant case, the prosecution filed a persistent violent felony offender statement based upon the prior guilty pleas and sentences. Defendant now contends, and the People agree, that the trial court improperly sentenced him as a persistent violent felony offender. Since defendant’s pleas occurred on the same day and resulted in concurrent terms of imprisonment, the convictions should have been deemed a single conviction for purposes of enhanced sentencing. (People v Morse, 62 NY2d 205.) Thus, defendant is entitled to have his sentence vacated, and the matter should be remanded for sentencing of the defendant as a second violent felony offender. Concur — Murphy, P. J., Sullivan, Ross, Milonas and Kassal, JJ.